DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartselle (US 2006/0029517).  This rejection was applied to claims 1, 2, 5-8, and 10-11 in Paragraphs 9-12 of the Non-Final Rejection mailed 01/18/22. The rejection remains in effect for claims 1, 2, 5-8 and 10-11, and also applies to new claim 14. 
Regarding new claim 14 – As noted in Paragraph 11 of the Non-Final Rejection mailed 01/18/22, Hartselle teaches a threaded portion (50) for mating the base body (outer container 14) to the lid (16) in Figure 1 and Paragraph 0038.  The Examiner considers the thread features to meet the limitation of a lip seal as recited in new claim 14. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartselle (US 2006/0029517) in view of Ramsey et al. (US 2004/0132091).  This rejection was applied in Paragraph 17 of the Non-Final Rejection mailed 01/18/22.  The rejection remains in effect.  Please see Response to Arguments below. 
Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartselle (US 2006/0029517) in view of Trento et al. (US 2002/0055187).  This rejection was applied to claims 4 and 9 in Paragraphs 18-19 of the Non-Final Rejection mailed 01/18/22.  The rejection remains in effect for claims 4 and 9, and now applies to new claim 13.  Please see Response to Arguments below. 
Regarding new claim 13 – As stated in Paragraphs 18 and 19 of the Non-Final Rejection mailed 01/18/22, Trento teaches a temperature sensor along with a heater and current controlling device that is part of the combined device of Hartselle and Trento.

Response to Arguments
Applicant’s arguments, filed 07/14/22, with respect to the rejection of claims 4, 6, and 10, under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended claims 4 and 6, and deleted claim 10 to address the issues set forth in Paragraphs 5-6 of the Non-Final Rejection mailed 01/18/22.  See also page 5 of Applicant’s Remarks. Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 07/14/22, with respect to the rejection of claims 1, 2, 5-8, 10-11, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Hartselle (US 2006/0029517) have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite “wherein the base body comprises at least one structural element and at least one semipermeable membrane and the semipermeable membrane at least sectionally borders an inner volume of the base body as a lateral wall running substantially in parallel to the longitudinal axis of the base body” and then argued that this feature is not taught by the prior art Hartselle. The Examiner respectfully disagrees and submits the following rebuttal:
First, the Examiner notes that the  “specimen assay assembly” was mislabeled in Paragraph 10 of the Non-Final Rejection.  The “specimen assay assembly” was identified as element “24” by the Examiner but the proper element is “20” in the Hartsell reference. See Figures, 1, 2, 5-7, and Paragraphs 0034-0038.  Next, the Examiner notes that the specimen assay assembly (20) includes a cartridge (52) containing test strips (not show). The test strip may be in the form of a lateral flow detection device. See Paragraphs 0016-0017 and 0036, especially Paragraph 0017. The Examiner submits a lateral test strip device inherently includes a semipermeable membrane material as part of the device.  A semipermeable membrane material would be required in order to allow lateral movement of fluid in the lateral test device.   The Examiner also notes that Hartselle teaches a paper sheet having a dye for indicating proof of liquid in the test chamber (24) or side cavity (46).  The Examiner also considers the paper sheet to meet the limitation of a semipermeable membrane since the liquid passes through the sheet to reach the dye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 14, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798